DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020.
Applicant’s election without traverse of Species C, claims 22 and 25-41, in the reply filed on 11/12/2020 is acknowledged.

Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “a selected configuration data” which should read “a selected configuration data set” for consistency purposes.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  Claim 31 depends from canceled claim 21. For the purposes of examination, claim 31 has been interpreted to depend from independent claim 22.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  Claim 39 recites “to the end effector a storage device” in line 2 which should read “to the end effector, a storage device” for grammatical purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 25-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the waveguide" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the correlation between the combination of the first output and the second output to the first gesture profile" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “a correlation between the combination of the first output and the second output to the first gesture profile”.
Claim 38 recites the limitation "the correlation between the combination of the first output and the second output to the first gesture profile" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “a correlation between the combination of the first output and the second output to the first gesture profile”.
Claims 25-33 and 35-37 depend from rejected claim 22; therefore, are also rejected.
39 recites the limitation "the first gesture profile" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the first corresponding energy setting" in lines 21-21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the first corresponding energy setting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 28-30 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,327,798. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 22, U.S. Patent No. 10,327,798 discloses an apparatus comprising:(a) an end effector configured to operate at a plurality of energy settings; coupled to the waveguide (claim 1, lines 2-9; as the plurality of energy settings from the transducer are translated to the end effector); (b) a control module (claim 1, line 10); (c) a storage device communicatively coupled with the control module, wherein the storage device comprises a plurality of configuration data sets, wherein each configuration data 
Regarding claim 28, U.S. Patent No. 10,327,798 discloses wherein the end effector is configured to vibrate at ultrasonic frequencies (claim 1, lines 2-9).
Regarding claim 29, U.S. Patent No. 10,327,798 discloses wherein the apparatus further comprises an ultrasonic transducer configured to drive the end effector at the plurality of energy settings, wherein each energy setting comprises one or both a frequency or an amplitude of vibrational waves generated by the ultrasonic transducer (claim 1, lines 2-9).
Regarding claim 30, U.S. Patent No. 10,327,798 discloses wherein the apparatus further comprises a waveguide operable to communicate vibration waves generated from the ultrasonic transducer toward the end effector (claim 1, lines 2-9).
Regarding claim 34, U.S. Patent No. 10,327,798 discloses an orientation sensor, wherein the control module is configured to receive a second output from the orientation 
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,327,798. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 35, U.S. Patent No. 10,327,798 discloses wherein the orientation sensor is associated with the end effector (claim 5, lines 1-2).
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,327,798. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 36, U.S. Patent No. 10,327,798 discloses wherein the orientation sensor includes at least one of a gyroscope or an inclinometer (claim 8, lines 1-2).
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,327,798. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 37, U.S. Patent No. 10,327,798 discloses a body, wherein the end effector is configured to selectively couple with the body (claim 6, lines 1-3).

Regarding claim 39, U.S. Patent No. 10,327,798 discloses a method for controlling a surgical instrument comprising an end effector (claim 18, lines 1-2), a force sensor operable to detect a force applied to the end effector, a storage device, and a control module (claim 18, lines 2-4), an interface in communication with the control module (claim 18, lines 6-7), wherein the end effector is capable of operating at a plurality of energy settings (claim 18, lines 7-8), wherein the control module is operable to set an energy setting for the end effector (claim 18, lines 11-13), wherein the force sensor is communicatively coupled -16-Serial No. 16/266,598 to the control module (claim 18, lines 14-15), wherein the storage device comprises a plurality of configuration data sets (claim 18, lines 16-17), wherein each configuration data set comprises a plurality of gesture profiles and a plurality of corresponding energy settings (claim 18, lines 17-19), wherein each gesture profile of the plurality of gesture profiles is associated with a corresponding energy setting of the plurality of energy settings (claim 18, lines 19-22), wherein the control module is configured to receive data from the force sensor (claim 18, lines 22-23), the method comprising the steps of:(a) receiving a selection, via the interface, of a configuration data set from the plurality of configuration data sets (claim 18, lines 25-27); (b) receiving an output of the force sensor by the control module (claim 18, lines 28-29); (c) receiving the plurality of gesture profiles and the plurality of corresponding energy settings associated with the selected configuration data set from the storage device by the control module (claim 18, lines 30-33); and (d) setting the end 
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,327,798. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 40, U.S. Patent No. 10,327,798 discloses adjusting the first corresponding energy setting based upon the output of the force sensor (claim 19, lines 1-3).
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,327,798. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 41, U.S. Patent No. 10,327,798 discloses an apparatus comprising:(a) a control module (claim 20, line 7); (b) a storage device communicatively coupled with the control module, wherein the storage device comprises a plurality of configuration data sets, wherein each configuration data set comprises a respective gesture profile and a corresponding energy setting, wherein the control module is configured to receive a selected configuration data from the storage device (claim 20, lines 8-14); (c) an end effector configured to operate at a plurality of energy settings (claim 20, lines 15-16); (d) an orientation sensor in communication with the control module (claim 20, lines 17-18); and  -17-Serial No. 16/266,598 (e) a force sensor in communication with the 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,572,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 22, U.S. Patent No. 9,572,592 B2 discloses an apparatus comprising:(a) an end effector configured to operate at a plurality of energy settings; coupled to the waveguide (claim 1, lines 3-17; wherein the waveguide is coupled to the end effector and the transducer thereby transferring the plurality of energy settings); (b) a control module (claim 1, line 9); (c) a storage device communicatively coupled with the control module, wherein the storage device comprises a plurality of configuration data sets, wherein each configuration data set comprises a respective gesture profile and a corresponding energy setting, wherein the control module is configured to receive a selected configuration data from the storage device (claim 1, lines 18-24); and (d) a force sensor configured to measure a force applied to the end effector (claim 1, line 10, claim 8, lines 1-6; wherein the orientation sensor is a force sensor), wherein the control module is configured to receive a first output of the measured force from the force sensor (claim 1, lines 30-31); wherein the control module is configured to compare the 
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,572,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 39, U.S. Patent No. 9,572,592 B2 discloses a method for controlling a surgical instrument (claim 12, line 1) comprising an end effector (claim 12, line 7), a force sensor operable to detect a force applied to the end effector (claim 14, lines 2-3), a storage device (claim 12, line 7), and a control module (claim 12, line 4), an interface in communication with the control module (claim 12, line 5), wherein the end effector is capable of operating at a plurality of energy settings (claim 12, lines 7-10), wherein the control module is operable to set an energy setting for the end effector (claim 12, lines 13-15), wherein the force sensor is communicatively coupled -16-Serial No. 16/266,598 to the control module (claim 14, lines 5-6), wherein the storage device comprises a plurality of configuration data sets (claim 12, lines 17-19), wherein each configuration data set comprises a plurality of gesture profiles and a plurality of corresponding energy settings (claim 12, lines 19-21), wherein each gesture profile of the plurality of gesture profiles is associated with a corresponding energy setting of the plurality of energy settings (claim 12, lines 21-23), wherein the control module is configured to receive data from the force sensor (claim 14, lines 5-6), the method comprising the steps of:(a) receiving a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 22, 25, 27, 31-35, 37-38 and 41 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sartor et al. (US 7,235,072).

Regarding claim 25, Sartor discloses wherein the apparatus further comprises a power source (as a portion of the generator “G” provides power to blade 106).
Regarding claim 27, Sartor discloses wherein the apparatus further comprises a body (housing 102), wherein the power source (portion of “G” providing power to blade 106) is external relative to the body (Fig. 1).
Regarding claim 31, Sartor discloses wherein the apparatus further comprises a shaft (blade receptacle 104) extending proximally from the end effector (Fig. 3).
Regarding claim 32, Sartor discloses wherein the force sensor (124/170) is coupled to the shaft (via transmission wire 114; Fig. 3).
Regarding claim 33, Sartor discloses a body (housing 102), wherein the shaft (104) is coupled with the body (Fig. 3), wherein the force sensor (124/170) is located within the body (Fig. 3).
Regarding claim 34, Sartor discloses an orientation sensor (second accelerator 170 of 124 which senses displacement in the Y direction i.e. “orientation”; column 6, lines 45-63), wherein the control module is configured to receive a second output from the orientation sensor (signal in the Y direction), wherein the control module is configured to compare a combination of the first output and the second output to the 
Regarding claim 35, Sartor discloses wherein the orientation sensor (170) is associated with the end effector (as it detects displacement of the end effector).
Regarding claim 37, Sartor discloses a body (housing 102), wherein the end effector is configured to selectively couple with the body (via 104; Fig. 1).
Regarding claim 38, Sartor discloses the force sensor (124 which senses displacement in the X, Y, and Z directions) is configured to measure a force orientation (displacement in the X, Y, and Z directions) applied to the end effector (column 6, lines 45-63), wherein the control module is configured to receive a second output (from the Y or Z directions) of the measured force orientation from the force sensor, wherein the control module is configured to compare a combination of the first output and the second output to the first gesture profile of the selected configuration data set (as the generator interprets whether the signal sent is directed to displacement in the X direction or the Y direction or the Z direction), and wherein the control module is configured to set the energy setting of the end effector to the first corresponding energy setting (dissecting or hemostasis setting) in response to the correlation between the combination of the first output and the second output to the first gesture profile of the 
Regarding claim 41, Sartor discloses an apparatus (100) comprising:(a) a control module (computing portion of generator “G”; Fig. 1); (b) a storage device (memory within “G”) communicatively coupled with the control module, wherein the storage device comprises a plurality of configuration data sets (wherein a storage device inherently resides within “G” to recognize motions along the X, Y, and Z axis such that their corresponding energy settings may be sent to the end effector), wherein each configuration data set comprises a respective gesture profile (stab-like motion along the X axis; column 5, lines 51-63) and a corresponding energy setting (a specific power and a specific waveform associated with dissecting; column 5, lines 51-63), wherein the control module is configured to receive a selected configuration data from the storage device (as generator “G” interprets the characterizes and signals from the sensor 124); (c) an end effector (distal tip 108) configured to operate at a plurality of energy settings (dissecting, hemostasis); (d) an orientation sensor (one of accelerator 170) in communication with the control module; and -17-Serial No. 16/266,598(e) a force sensor (other one of accelerator 170) in communication with the control module (column 6, lines 45-63); wherein the control module is configured to compare a combination of data from the orientation sensor and the force sensor to a first gesture profile of the selected configuration data set (as the generator interprets whether the signal sent is directed to displacement in the X direction or the Y direction); and wherein the control module is configured to set the energy setting of the end effector to a first corresponding energy setting (dissecting or hemostasis setting) in response to a correlation between the combination of data .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sartor et al. (US 7,235,072) in view of Waaler et al. (US 2013/0289561 A1).
Regarding claim 26, Sartor discloses wherein the apparatus comprises a body (102), but fails to disclose wherein the power source is housed within the body.
However, Waaler teaches an electrosurgical instrument having a housing that includes a power source (generator) configured to output electrosurgical energy and a controller configured to control the output of the generator (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the power source (portion of the generator that provides power to blade) of Sartor to be housed within the body as taught by Waaler in order to freely move the surgical instrument wirelessly without being burdened with being attached to a corded power source.

Claim(s) 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sartor et al. (US 7,235,072) in view of Kimball et al. (US 2012/0203213 A1).
Regarding claims 28-30, Sartor discloses the apparatus is an electrosurgical instrument but fails to explicitly disclose wherein the end effector is configured to vibrate at ultrasonic frequencies, wherein the apparatus further comprises an ultrasonic transducer configured to drive the end effector at the plurality of energy settings, wherein each energy setting comprises one or both a frequency or an amplitude of vibrational waves generated by the ultrasonic transducer, a waveguide operable to 
However, Kimball teaches a surgical instrument (120) having a blade (130; Fig. 3) that may be used for electrosurgical purposes, similar to that of Sartor, or may be ultrasonic ([0035]). The ultrasonic device comprises an ultrasonic transducer (126) configured to drive the end effector at the plurality of energy settings (cutting or coagulating tissue settings) via a generator (112), wherein each energy setting comprises one or both a frequency or an amplitude of vibrational waves (i.e. ultrasonic vibrations; [0047]) generated by the ultrasonic transducer, wherein the apparatus further comprises a waveguide (128) operable to communicate vibration waves generated from the ultrasonic transducer toward the end effector ([0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surgical instrument of Sartor to be an ultrasonic surgical instrument as claimed in light of the teachings of Kimball. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of both cutting (dissecting) and coagulating (hemostasis) tissue.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sartor et al. (US 7,235,072) in view of Kimball et al. (US 20130253480 A1).

However, Kimball teaches a surgical instrument with a sensor that may comprise an accelerometer, similar to that of Sartor, or alternatively may include a gyroscope ([0082]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute for the accelerometer orientation sensor of Sartor the gyroscope orientation sensor of Kimball. The claim would have been obvious because the substitution of one known element for another would have yielded the predictable result of sensing the orientation of the end effector.

Claim(s) 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sartor et al. (US 7,235,072).
Sartor discloses a method for controlling a surgical instrument (electrosurgical pencil 100) comprising an end effector (distal end 108 of blade 106), a force sensor (accelerometer 124) operable to detect a force applied to the end effector (as accelerometer sensors 124 are force sensors; column 4, lines 27-29, 37-40), a storage device (memory within “G”), and a control module (computing portion of generator “G”; Fig. 1), an interface (face of “G”) in communication with the control module (Fig. 1), wherein the end effector is capable of operating at a plurality of energy settings specific power and specific waveform corresponding to a dissecting setting or to a hemostatic setting; columns 5-6, lines 57-67, 1-6), wherein the control module is operable to set an energy setting for the end effector (via transmitting a corresponding energy output), 
Sartor fails to disclose the step of (a) receiving a selection, via the interface, of a configuration data set from the plurality of configuration data sets.
However, Sartor teaches while the surgeon does not have to depress any buttons or switches which are disposed on the electrosurgical instrument in order to produce either a dissecting or hemostasis energy output in the blade, it is known that dials or switches on the generator “G” (i.e. the interface of “G”) can produce either the dissecting or hemostasis energy output in the blade (column 6, lines 7-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sartor to first receive a selection, via the interface, of a configuration data set from the plurality of configuration data sets before receiving an output of the force sensor in light of the teachings of Sartor in order to start with the medical procedure with an energy setting the user intends to begin with. Thus, improving the reaction time at the beginning of the procedure. 
Regarding claim 40, Sartor substantially discloses the invention as claimed above and further discloses adjusting the first corresponding energy setting based upon the output of the force sensor (as the specific power and waveform of the energy setting is controlled based on the output signals of the force sensor).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/
Primary Examiner, Art Unit 3771